Filed 1/31/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                          DIVISION ONE


JIMMIE J. DONDLINGER,                B284932

       Plaintiff and Appellant,      (Los Angeles County
                                     Super. Ct. No. BC645369)
       v.

LOS ANGELES COUNTY
REGIONAL PARK AND OPEN
SPACE DISTRICT,

       Defendant and
       Respondent.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, James C. Chalfant, Judge. Affirmed.
      Capstone Law, Glenn A. Danas, Liana Carter, Robert K.
Friedl; Dakessian Law, Mardiros H. Dakessian, Zareh
Jaltorossian, and Ruben Sislyan for Plaintiff and Appellant.
      Miller Barondess, Louis R. Miller, Brian A. Procel, David I.
Bosko; Greines, Martin, Stein & Richland, Timothy T. Coates,
and Alan Diamond for Defendant and Respondent.
                  ____________________________
       Jimmie Dondlinger filed suit seeking to invalidate a voter-
approved special property tax imposed by the Los Angeles County
Regional Park and Open Space District (the District). The trial
court granted the District’s motion for judgment on the pleadings
and denied Dondlinger leave to amend the complaint. Based on
our interpretation of Public Resources Code section 5566, we
affirm the trial court’s judgment.
                           BACKGROUND
       Pursuant to Public Resources Code section 5566 and
Government Code section 53722, the Los Angeles County Board
of Supervisors, acting as the governing body of the District,
enacted a resolution on July 5, 2016 to place on the November 8,
2016 ballot the language: “To replace expiring local funding for
safe, clean neighborhood/city/county parks; increase safe
playgrounds, reduce gang activity; keep neighborhood
recreation/senior centers, drinking water safe; protect beaches,
rivers, water resources, remaining natural areas/open space;
shall 1.5 cents be levied annually per square foot of improved
property in Los Angeles County, with bond authority, requiring
citizen oversight, independent audits, and funds used locally?”
The measure, on the November 2016 ballot as Measure A, was to
create a tax “on all improved parcels in the District at a rate of
1.5 cents per square foot of structural improvements, excluding
the square footage of improvements used for parking.”
       Los Angeles County voters approved Measure A by a vote of
74.9 percent in favor to 25.1 percent opposed.
       On January 3, 2017, Jimmie Dondlinger, who owned real
property in Los Angeles County subject to the tax created by
Measure A, filed a complaint against the District seeking to have
the Measure A tax invalidated. Dondlinger filed a petition and




                                2
complaint seeking a writ of mandate under Code of Civil
Procedure section 1085, and alleging causes of action for reverse
validation under Code of Civil Procedure section 863 and
declaratory and injunctive relief.
       Dondlinger’s complaint alleged that Measure A did not
comply with Public Resources Code section 5566 because the tax
it created did not apply uniformly to all taxpayers. By definition,
Dondlinger alleged, a tax based on square footage of structural
improvements “cannot apply uniformly to all taxpayers because
the square footage of all parcels with structural improvements
within the District are not the same.” Likewise, Dondlinger
alleged, a tax that applied to improved parcels but not
unimproved parcels did not apply uniformly to taxpayers. And
third, a distinction between structural improvements used for
parking and structural improvements not used for parking could
not be applied uniformly to taxpayers.
       The District filed an answer, and then shortly thereafter
filed a motion for judgment on the pleadings. The trial court
determined that because the statute required uniformity of
application to taxpayers as distinguished from uniformity of
application to real property, the statute allowed the District to
create the distinctions it did between structural improvements
used for parking and those not used for parking. The trial court
granted the District’s motion for judgment on the pleadings and
denied Dondlinger leave to amend his complaint. The trial court
entered judgment for the District on August 15, 2017.
Dondlinger filed a timely notice of appeal. (Gov. Code, § 50077.5,
subd. (b).)




                                 3
                            DISCUSSION
A.     The trial court properly granted the District’s
       motion for judgment on the pleadings
       “A motion for judgment on the pleadings is properly
granted when the ‘complaint does not state facts sufficient to
constitute a cause of action against that defendant.’ [Citation.]
The grounds for the motion must appear on the face of the
challenged pleading or from matters that may be judicially
noticed. [Citation.] The trial court must accept as true all
material facts properly pleaded, but does not consider conclusions
of law or fact, opinions, speculation, or allegations contrary to law
or facts that are judicially noticed. [Citation.]
       “We independently review the trial court’s ruling on a
motion for judgment on the pleadings to determine whether the
complaint states a cause of action. [Citation.] In doing so, we
accept as true the plaintiff’s factual allegations and construe
them liberally. [Citation.] If the trial court’s ruling on a motion
for judgment on the pleadings is correct upon any theory of law
applicable to the case, we will affirm it, even if we may disagree
with the trial court’s rationale.” (Stevenson Real Estate Services,
Inc. v. CB Richard Ellis Real Estate Services, Inc. (2006) 138
Cal.App.4th 1215, 1219-1220.)
       Public Resources Code section 5566 states: “It is the intent
of the Legislature to provide a district with authority to impose
special taxes. A district may impose special taxes pursuant to
the procedures set forth in Article 3.5 (commencing with Section
50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the
Government Code. In exercising that authority, a district may
establish a zone or zones and a rate of tax for each zone, which is
to be applied uniformly to all taxpayers within the zone. All




                                 4
revenue from a tax levied in a zone shall be expended in
connection with land and facilities that are located in that zone,
including a reasonable amount thereof allocated for general
administrative expenses of the district.”
      Dondlinger continues to rely on the contentions in the
complaint to support the argument that the Measure A special
tax cannot “be applied uniformly to all taxpayers.” In the
complaint, Dondlinger argued that the tax cannot be applied
uniformly because each different property has a different square
footage of structural improvements, that the tax cannot be
applied uniformly because it does not apply to unimproved
property, but does apply to structural improvements on property,
and that the tax cannot be applied uniformly because it taxes
property differently based on different uses of structural
improvements on the property. On appeal, Dondlinger also
argues that the Measure A special tax is a “use tax” or excise
because it imposes a tax based on the way the property is used.
(See City of Oakland v. Digre (1988) 205 Cal.App.3d 99, 106
(Digre).)
      The District, apparently conceding that the tax cannot be
“applied uniformly to all taxpayers” in the District, argues that
because the tax is a tax on property as opposed to a tax on
persons (in rem v. in personam), it need not apply uniformly. If
the Legislature had intended a property tax to be applied
uniformly, the District contends, it could have written “all
taxpayers or real property” in the statute, as it has done in more
than a score of other statutes.
      As the parties’ contentions suggest, this case turns entirely
on questions of statutory interpretation. “In interpreting the
statutory language at issue, ‘[w]e begin with the fundamental




                                 5
rule that our primary task is to determine the lawmakers’ intent.’
[Citation.] The process of interpreting the statute to ascertain
that intent may involve up to three steps. [Citations.] As other
courts have noted, the key to statutory interpretation is applying
the rules of statutory construction in their proper sequence.
[Citations.] We have explained this three-step sequence as
follows: ‘we first look to the plain meaning of the statutory
language, then to its legislative history and finally to the
reasonableness of a proposed construction.’ [Citation.] [¶] . . . [¶]
      “[T]he ‘plain meaning’ rule does not prevent a court from
determining whether the literal meaning of the statute comports
with its purpose. [Citations.] Thus, although the words used by
the Legislature are the most useful guide to its intent, we do not
view the language of the statute in isolation. [Citation.] Rather,
we construe the words of the statute in context, keeping in mind
the statutory purpose.” (MacIsaac v. Waste Management
Collection & Recycling, Inc. (2005) 134 Cal.App.4th 1076, 1082-
1083; Orange County Employees Assn. v. County of Orange (1991)
234 Cal.App.3d 833, 841 [“[t]he meaning of a statute may not be
determined from a single word or sentence; the words must be
construed in context, and provisions relating to the same subject
matter must be harmonized to the extent possible”].)
      Both Dondlinger and the District argue that the plain
language of the statute requires us to find in their favor. Both
Dondlinger and the District suggest that the statute’s legislative
history, which they contend we should ignore because the plain
language of the statute is unambiguous, supports their different
interpretations of the statute. And both Dondlinger and the
District rely on Borikas v. Alameda Unified School Dist. (2013)
214 Cal.App.4th 135 (Borikas) to support their arguments.




                                 6
       As we discuss more fully below, each of Dondlinger’s
contentions requires us to isolate individual words and ignore the
context even of the sentences in which they are used. The trial
court found that the statute did “not have a plain meaning with
regard to the uniformity requirement for a single zone extending
to the district’s boundaries,” and relied heavily on parts of the
legislative history to divine a legislative intent that ultimately
redounded to the District’s benefit. We adopt neither of these
approaches wholesale; we find no ambiguity in the statute’s
language.
       Borikas, upon which both parties lean heavily, dealt with
an Alameda Unified School District special tax measure that
“taxe[d] residential and commercial/industrial properties
differently. Non-exempt residential parcels [were] taxed at $120
per year. Commercial and industrial parcels less than 2,000
square feet [were] also taxed at $120 per year; those greater than
2,000 square feet [were] taxed at $0.15 per square foot to a
maximum of $9,500 per year.” (Borikas, supra, 214 Cal.App.4th
at p. 140.)
       The enabling statute for the Borikas tax measure was
Government Code section 50079, which stated: “As used in this
section, ‘qualified special taxes’ means special taxes that apply
uniformly to all taxpayers or all real property within the school
district . . . .” (Gov. Code, § 50079, subd. (b)(1).) The Borikas
court concluded that the Legislature added this language to
section 50079, subdivision (b)(1) to limit the tax-levying authority
it granted under that statute beyond the constitutional equal
protection limits that would have applied even absent such
language. (Borikas, supra, 214 Cal.App.4th at p. 151.)




                                 7
       The District highlights the difference between Government
Code section 50079 and Public Resources Code section 5566 to
argue that the Legislature could have limited the authority
districts have to distinguish between structural improvements
and unimproved parcels. Dondlinger contends, however, that the
difference between the two statutes is irrelevant; we should only
consider the language of this statute by itself, and we should
interpret it the same way the Borikas court interpreted
Government Code section 50079’s uniformity requirement. That
the statute does not contain the words “real property” means
nothing, Dondlinger says, because the word “taxpayer”—
“[s]omeone who pays or is subject to a tax”—defines who must be
treated uniformly without regard to what is being taxed. (Black’s
Law Dict. (10th ed. 2014) p. 1690.)
       We observe that were we to adopt Dondlinger’s
interpretation of Public Resources Code section 5566, no property
or parcel tax could ever be valid. Even the most earnest attempt
at uniformity could not have a uniform effect, which is what
Dondlinger’s assertions presuppose the statute requires; a simple
parcel tax applied to each parcel in a zone, zones, or the District
would treat “taxpayers” differently based on the number of
parcels they owned. Not even the parcel tax that the Borikas
court approved—a flat $120 per parcel tax—would survive under
Dondlinger’s requested interpretation. (See Borikas, supra, 214
Cal.App.4th at p. 169.)
       Public Resources section 5566 requires that collected tax
money be spent on parks and recreation land and facilities. The
statute attempts to fund that land and those facilities by taxing
the facilities where the people that will ultimately use the land
and facilities work and live.




                                 8
       We do not read the statute to require a uniform effect or
outcome, but rather uniform application. We disagree with
Dondlinger’s most basic premise that the tax is not uniformly
applied because arithmetic functions render outcomes different
for different taxpayers based on property size, type, or use,
regardless of how taxpayer is defined. Each taxpayer is required
to pay the same 1.5 cents per square foot of structural
improvements on their real property not used for parking. One is
only a “taxpayer” for purposes of the Measure A special tax if
they own real property that contains structural improvements
not used for parking. Classes of property are not treated
differently; a residential garage is not treated differently from a
commercial parking garage, and a house is not treated differently
from an apartment building or a shopping mall.
       The District’s Measure A special tax satisfies Public
Resources Code section 5566’s uniformity requirement. The trial
court did not err when it granted the District’s motion for
judgment on the pleadings.
B.     The trial court did not abuse its discretion by
       denying leave to amend the complaint
       Dondlinger contends that the trial court abused its
discretion by denying leave to amend the complaint. Dondlinger
contends that in the trial court, he also argued that the Measure
A special tax was a use tax or excise, which the District could not
impose under Public Resources Code section 5566. Dondlinger
explains that the tax is a “use tax” because it differentiates
between structural improvements on property based on the way
those improvements are used. According to Dondlinger, the
Measure A special tax is a “tax on the privilege of exercising the
taxed incident of ownership,” which Dondlinger contends makes




                                 9
it a use tax (or an excise) under California law. (See Digre,
supra, 205 Cal.App.3d at p. 106.) Dondlinger’s contention asks
us to strip away all context and focus narrowly on the fact that
the use of structural improvements for a certain purpose renders
those particular structural improvements exempt from the
special tax.
       We do not agree with Dondlinger’s premise that the
Measure A special tax is a “tax on the privilege of exercising the
taxed incident of ownership.” There is no incident of ownership
that the Measure A special tax is taxing. The context and use of
excise and use taxes further confirms this conclusion. “[A]
property tax is generally due and payable annually at a set time,”
for example. (Digre, supra, 205 Cal.App.3d at p. 106.) “An excise
tax, on the other hand, is generally due and payable only when
the taxed privilege is exercised, and is therefore ‘proportioned
according to the extent of the privilege enjoyed.’ ” (Ibid.)
       Dondlinger’s citations to various use tax and excise statutes
are no more persuasive. Revenue and Taxation Code section
6201, for example, defining a “use tax” notes that it is “imposed
on the storage, use, or other consumption in this state of tangible
personal property . . . .” Section 7203—the “use tax” provision of
the Bradley-Burns Uniform Local Sales and Use Tax Law that
Dondlinger relies on—again defines the use tax as “a
complementary tax upon the storage, use or other consumption in
the county of tangible personal property . . . .” And indeed the
definitions of “use tax” and “excise” speak in terms that exclude
real property taxes. A use tax is a “tax imposed on the use of
certain goods that are bought outside the taxing authority’s
jurisdiction. Use taxes are designed to discourage the purchase
of products that are not subject to the sales tax.” (Black’s Law




                                10
Dict., supra, at p. 1688.) An excise is a “tax imposed on the
manufacture, sale, or use of goods (such as a cigarette tax), or on
an occupation or activity (such as a license tax or an attorney
occupation fee).” (Id. at pp. 684-685.)
       The Measure A special tax is neither a use tax nor an
excise. Dondlinger’s alternative theory, therefore, fails as a
matter of law. The trial court did not abuse its discretion when it
denied Dondlinger leave to amend. (Balikov v. Southern
California Gas Co. (2001) 94 Cal.App.4th 816, 819-820.)
                           DISPOSITION
       The judgment is affirmed. Respondent is entitled to costs
on appeal.
       CERTIFIED FOR PUBLICATION.




                                          CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                                11